Citation Nr: 1142635	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for basic eligibility for death benefits. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The service member performed from November 1965 to June 1972.  The appellant is claiming as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a decision of the Dallas, Texas Regional Office (RO).  


FINDINGS OF FACT

1.  Basic eligibility for death benefits were last denied in a December 1999 decision.  The appellant did not appeal that decision.  

2.  The evidence added to the record since the December 1999 decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

The December 1999 RO decision denying basic eligibility for death benefits is final.  New and material evidence to reopen the claim for basic eligibility for death benefits has not been received, and the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in April 2010.  

However, we note that while the appellant was notified of the proper reasons for the last final denial, the RO inaccurately implied that the last final denial was in May 1989.  The appellant was last denied basic eligibility for death benefits in December 1999 not May 1989.  Despite the error regarding the date of the last final denial, we find that additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As the appellant has been duly notified for the reasons of the last final denial, any error regarding the actual date is not prejudicial.  Therefore, no further notice is needed under VCAA.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Analysis

The appellant has appealed the denial to reopen the claim for basic eligibility for death benefits.  In June 1981, the appellant submitted a claim for basic eligibility for death benefits.  In a July 1981 decision, the appellant was denied basic eligibility for death benefits.  The RO found that the service member's discharge to be under other than honorable conditions for VA purposes and a bar to VA benefits.  An administrative decision was issued which related that the service member had more than 180 days consecutive absences without leave.  The RO cited VAR 1012(c)(6).  The appellant was notified of the denial in July 1981.  The appellant did not appeal that decision and it became final.  

In May 1986, November 1986, May 1988, August 1996, June 1998 and August 1998, the appellant filed to reopen her claim for basic eligibility for death benefits.  Her claim to reopen was last denied in December 1999.  In the December 1999 decision, the RO found that new and material evidence adequate to reopen the claim for basic eligibility for death benefits had not been submitted.  The RO found that the service member's discharge from service was issued under conditions which barred the payment of VA benefits.  The appellant did not appeal that decision and it became final.

At the time of the last final denial, the record contained personnel records showing that the service member had unauthorized absences during service and that he was discharged under conditions other than honorable.  Also of record at the time of the last final denial were outpatient treatment records showing treatment for various disabilities, the service member's July 1977 death certificate and a June 1989 determination that the appellant failed to submit sufficient relevant evidence to demonstrate the existence of probable material error or injustice concerning the service member's character of discharge.  The record also contained the appellant's assertions that the service member had emotional and medical problems after service.  Per the appellant, the service member was hurt in service.  She believed his problems were caused by his medical condition.  She also related that she was unsure about the amount of time that the service member was absent without leave (AWOL) but that she was pregnant during that period of time which could have contributed to his desire to go AWOL.  

Since the last final denial in December 1999, the appellant has submitted a statement from L.T. dated in June 1999.  L.T. related that the service member was her son in law and that he struggled severely with his health.  She further maintained that he complained of pain in his body to include the knees which was related to an injury he had in service.  In another statement dated in June 1999, E. T. related that he was appellant's brother and that he recalled that the service member often complained about the knee injury he received while in service.  The appellant also related that the service member had a disability from an injury he sustained in service and that it caused him a lot of pain, mental stress and financial burden.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for basic eligibility for death benefits has not been submitted.  The appellant's claim for basic eligibility for death benefits was previously denied on the basis that the service member's character of discharge was a bar to VA benefits.  At the time of the last final denial, the record contained evidence showing that the service member had unauthorized absences during service and that he was discharged under other than honorable conditions.  The service member requested an administrative discharge rather than risk the consequences of trial by court martial.  The evidence received since the last final denial consists of lay statements asserting that the service member had health problems to include a knee injury and that he struggled with his health.  The appellant has further advanced the argument that the service member had emotional problems in service and that his periods of AWOL could have been attributed to his psychiatric condition.  

Although the lay statements from the appellant and her family have been submitted as new and material evidence, such evidence is cumulative.  In this regard, the appellant had already submitted various statements over the years asserting that the service member had emotional and medical problems.  The appellant's more recent statements and the lay statements from L.T. and E.T. are duplicate statements of what the appellant had already placed on record, i.e. that the service member had emotional and physical health problems.  Therefore, the evidence is cumulative.  

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the appellant has submitted more recent statements concerning the service member's physical and mental health and statements from L.T. and E.T. the testimony is essentially duplicative of assertions and lay statements made in the past.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for basic eligibility for death benefits, the appellant has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.

Stated differently, basic eligibility for death benefits were denied in the past because the service member's character of discharge under other than honorable conditions was a bar to VA benefits.  No material facts have changed.


ORDER

The application to reopen the claim for basic eligibility for death benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


